Replevin for negro slaves. TSie special verdict found that the negroes in dispute belonged to Cheseldins, the testator. That the plaintiff was appointed executrix by the will of the testator. That before proof of the will id the prerogative court, a caveat was entered against the probate of the will, and a citation issued to the plaintiff to prove the will, who did not appear, and administration was on the 20th of February 1717, granted by the commissary general to Mary, wife of George Forbes the defendant, Susanna, wife of T. Greenfield, and Uryden, wife of H. P. Jowles, who were sisters of the deceased. That the said administration was afterwards revoked, and letters testamentary were granted to the plaintiff. That *482Mary Forbes, by the approbation of the defendant héf husband, disposed of the negroes in dispute.The question was, whether the disposition made by the administrators be valid, or whether they had power to dispose of the negroes by virtue of their administration? It was admitted that the testator left estate enough, besides the negroes, to pay all his debts.Judgment upon the special verdict for the defendant.